
	

114 HR 4830 IH: To direct the Secretary of State to develop a strategy to obtain membership status for India in the Asia-Pacific Economic Cooperation (APEC), and for other purposes.
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4830
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Salmon (for himself, Mr. Bera, Mr. Royce, Mr. Engel, Mr. Sherman, Mr. Holding, Mr. Kilmer, Mr. Rohrabacher, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To direct the Secretary of State to develop a strategy to obtain membership status for India in the
			 Asia-Pacific Economic Cooperation (APEC), and for other purposes.
	
	
		1.Participation of India in the Asia-Pacific Economic Cooperation regional economic forum
 (a)FindingsCongress finds the following: (1)The Republic of India is the world’s ninth largest economy in nominal terms and the third largest economy based on purchasing-power parity.
 (2)The United States-India partnership is vital to United States strategic interests in the Asia-Pacific region and across the globe, and is an integral aspect to the Administration’s Rebalance to Asia.
 (3)United States-India bilateral trade and investment continue to expand, supporting thousands of United States jobs.
 (4)The Asia-Pacific Economic Cooperation (APEC) regional economic forum is the premier Asia-Pacific economic forum with a goal to support sustainable economic growth and prosperity in the Asia-Pacific region.
 (5)APEC works to champion free, open trade and investment, to promote and accelerate regional economic integration, to encourage economic and technical cooperation, to enhance human security, and to facilitate a favorable and sustainable business environment.
 (6)APEC held a moratorium on new membership from 1997 to 2010, which has since been lifted. (7)India has pursued membership in APEC for over 20 years, and became an APEC observer in November 2011 at the invitation of the United States, when the forum met in Hawaii.
 (8)India enjoys a location within the Asia-Pacific region which provides an avenue for continued trade and investment partnerships with APEC member states.
 (9)India has been or is pursuing bilateral or multilateral trade agreements with the majority of APEC member states.
 (10)India’s Look East, Act East strategy to expand economic engagement with East and Southeast Asia demonstrates its effort to pursue external oriented, market-driven economic policies.
 (b)ActionsThe Secretary of State shall— (1)develop a strategy to obtain membership status for India in APEC, including participation in related meetings, working groups, activities, and mechanisms; and
 (2)actively urge APEC member states to support such membership status for India. (c)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report, in unclassified form, describing the United States strategy to obtain membership status for India in APEC. Such report shall be updated and submitted annually until such time as India obtains membership in APEC. Each such report shall include the following:
 (1)A description of the efforts the Secretary has made to encourage APEC member states to promote India’s bid to obtain membership status.
 (2)The further steps the Secretary will take to assist India in obtaining membership status for APEC.  